                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                                                 CIVIL ACTION

    VERSUS                                                                   NO. 11-119

    CHRISTOPHER DORSEY                                                       SECTION: “E” (5)



                                    ORDER AND REASONS

        On May 11, 2021, Christopher Dorsey filed the instant Motion for Compassionate

Release.1 On June 15, 2021, the Government filed a response in opposition.2 Dorsey’s

motion for compassionate release requests that he be granted compassionate release

under 18 U.S.C. § 3582(c)(1)(A).

                                          BACKGROUND

        On May 12, 2011, Dorsey was charged in a three-count indictment with two counts

of being a felon in possession of a firearm and one count of conspiring to obstruct justice.3

Dorsey pleaded guilty to all three counts.4 On July 18, 2012, the Court sentenced Dorsey

to 120 months as to Counts 1 and 2 and 168 months as to Count 3, to be served

concurrently.5 Dorsey has less than three years to serve on his sentence.6

        Dorsey sent a letter to the Clerk of Court, with a request that it be forwarded to the

Court, and a personal letter to the Court in support of his motion seeking compassionate



1 R. Doc. 140.
2 R. Doc. 142. In Rec. Doc. 143 the Government filed a motion to correct Exhibit D. The motion was granted
in R. Doc. 144.
3 R. Doc. 1.
4 R. Doc. 25.
5 R. Doc. 49.
6According to the BOP website, his projected release date is April 13, 2024. See

https://www.bop.gov/inmateloc/.

                                                    1
release.7 The Court will construe the filings as a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A) and a memorandum in support thereof.

                                     LAW AND ANALYSIS

I.      Dorsey has exhausted his administrative remedies for compassionate
        release.

        Courts may consider a motion for a reduction in sentence on the basis of

extraordinary and compelling reasons only if the exhaustion requirements of §

3582(c)(1)(A) are met.8 If a defendant submits a request for compassionate release to the

warden of his facility, and thereafter there is a “lapse of 30 days from the receipt of such

a request by the warden of the defendant's facility,”9 the exhaustion requirements of §

3582(c)(1)(A) are satisfied, and the Court may consider a motion for compassionate

release filed by the defendant. In this case, Dorsey filed a request for compassionate

release with the warden on February 19, 2021.10 On March 4, 2021, the Warden denied

his request because Dorsey failed to provide the proper paperwork to process it.11

        The Government does not dispute the exhaustion requirements of § 3582(c)(1)(A)

are satisfied.12 Accordingly, the Court finds Dorsey has properly exhausted his

administrative remedies, and the Court will proceed to evaluating Dorsey’s request for

compassionate release on the merits.




7 R. Docs. 140 and 140-1.
8 18 U.S.C. § 3582(c)(1)(A).
9 Id.
10 R. Doc. 142.
11 Dorsey represents the warden of his facility has recommended that he be granted compassionate release.

R. Doc. 140. The record reflects that Warden Joyner ultimately denied his request on March 4, 2021. R.
Doc. 142-1.
12 R. Doc. 142 at p. 3.



                                                   2
II.        Dorsey has not met his burden of proving he is entitled to
           compassionate release.

           The compassionate release statute, as amended by the First Step Act on December

21, 2018, provides in pertinent part:

           (c) Modification of an Imposed Term of Imprisonment – The court may not
           modify a term of imprisonment once it has been imposed except that –

           (1) in any case –

           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation
           or supervised release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after considering
           the factors set forth in section 3553(a) to the extent that they are applicable,
           if it finds that –

           (i) extraordinary and compelling reasons warrant such a reduction . . . and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission; . . .13

28 U.S.C. § 994(t) provides: “The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall

describe what should be considered extraordinary and compelling reasons for sentence

reduction, including the criteria to be applied and a list of specific examples.

Rehabilitation of the defendant alone shall not be considered an extraordinary and

compelling reason.”14




13   18 U.S.C. § 3582(c).
14   28 U.S.C. § 994(t).

                                                  3
        The First Step Act amended 18 U.S.C. § 3582(c) to allow not only the BOP but also

a defendant to bring a motion arguing extraordinary and compelling reasons warrant a

reduction in the defendant’s sentence. The Sentencing Guidelines policy statement

appears at § 1B1.13, and provides that, upon motion of the Director of the Bureau of

Prisons under 18 U.S.C. § 3582(c)(1)(A), the Court may grant release if “extraordinary

and compelling circumstances” exist, “after considering the factors set forth in 18 U.S.C.

§ 3553(a), to the extent that they are applicable,” and a determination “the defendant is

not a danger to the safety of any other person or to the community, as provided in 18

U.S.C. § 3142(g).”15 Although the Fifth Circuit has concluded the policy statement found

in § 1B1.13 applies only to motions of the Director of the Bureau of Prisons,16 the courts of

appeals have recognized the policy statement continues to provide important

“guideposts.”17 District courts must decide for themselves whether “extraordinary and

compelling” reasons exist but then may turn to the Sentencing Commission's policy

statement to determine whether a reduction is “consistent with” any “applicable” policy

statements, including any descriptions given by the Sentencing Commission of what it

considers to be “extraordinary and compelling reasons.”18

         U n d e r Section 3582(c)(1)(A)(i), a district court may reduce a defendant's

 term of imprisonment if the court finds “extraordinary and compelling reasons

 warrant such a reduction” and “such a reduction is consistent with applicable policy


15 U.S.S.G. § 1B1.13.
16 See United States v. Shkambi, 993 F.3d 388 (5th Cir. 2021).
17 United States v. McGee, 992 F.3d 1035, 1045 (10th Cir. 2021); see United States v. Thompson, 984 F.3d

431, 433 (5th Cir. 2021) (“Although not dispositive, the commentary to the United States Sentencing
Guidelines (“U.S.S.G.”) § 1B1.13 informs our analysis as to what reasons may be sufficiently ‘extraordinary
and compelling’ to merit compassionate release.”).
18 United States v. McGee, 992 F.3d 1035, 1045 (10th Cir. 2021).



                                                    4
 statements issued by the Sentencing Commission.”21 The United States Sentencing

 Commission's relevant policy statement, found in Section 1B1.13, application note 1 of

 the United States Sentencing Guidelines Manual, sets forth three specific

 circumstances considered “extraordinary and compelling,” as well as a catchall

 provision:

           1. Extraordinary and Compelling Reasons. – Provided the defendant meets
           the requirements of subdivision (2) [regarding absence of danger to the
           community], extraordinary and compelling reasons exist under any of the
           circumstances set forth below:

           (A) Medical Condition of the Defendant. –

           (i) The defendant is suffering from a terminal illness (i.e., a serious and
           advanced illness with an end of life trajectory). A specific prognosis of life
           expectancy (i.e., a probability of death within a specific time period) is not
           required. Examples include metastatic solid-tumor cancer, amyotrophic
           lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

           (ii) The defendant is –

           (I) suffering from a serious physical or medical condition,
           (II) suffering from a serious functional or cognitive impairment, or
           (III) experiencing deteriorating physical or mental health because of the
           aging process, that substantially diminishes the ability of the defendant to
           provide selfcare within the environment of a correctional facility and from
           which he or she is not expected to recover.

           (B) Age of the Defendant. – The defendant (i) is at least 65 years old; (ii) is
           experiencing a serious deterioration in physical or mental health because of
           the aging process; and (iii) has served at least 10 years or 75 percent of his
           or her term of imprisonment, whichever is less.19

           (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.



19   U.S.S.G. § 1B1.13, app. n.1.

                                                 5
       (ii) The incapacitation of the defendant’s spouse or registered partner when
       the defendant would be the only available caregiver for the spouse or
       registered partner.

       (D) Other Reasons. – As determined by the Director of the Bureau of
       Prisons, there exists in the defendant’s case an extraordinary and
       compelling reason other than, or in combination with, the reasons
       described in subdivisions (A) through (C).

The defendant has the burden to show circumstances meeting the test for compassionate

release.20 As the terminology in the statute makes clear, compassionate release is “rare”

and “extraordinary.”21

       Dorsey is not suffering from a terminal illness, he is not over 65 years old, he has

not argued he has a condition that substantially diminishes his ability to care for himself,

and he has not argued “family circumstances” warrant a sentence reduction. Accordingly,

Dorsey may obtain compassionate release only if the “catchall” provision outlined in

subsection (D) of the policy statement is applicable. The “catchall” provision covers

“extraordinary and compelling reasons other than, or in combination with” medical

condition, age, or family circumstances. The Fifth Circuit explains that some courts have

granted compassionate release for “other reasons” in exceptional cases “where the

defendant has demonstrated an increased risk of serious illness if he or she were to

contract COVID.”22 This is not such an exceptional case.

       In his original motion, Dorsey argued extraordinary and compelling reasons are

present for compassionate release because he suffers from “a host of health problems.”23



20 See, e.g., United States v. Neal, No. 2:10-cr-00685-JMG-1, 2020 WL 5993290, at *4 (E.D. Pa. Oct. 9,
2020); United States v. Adeyemi, Crim. A . No. 06-124, 2020 WL 3642478, at *16 (E.D. Pa. July 6, 2020).
21 United States v. Willis, 382 F. Supp. 3d 1185, 1188 (D.N.M. 2019) (citations omitted).
22 United States v. Thompson, 984 F.3d 431, 434 (5th Cir. 2021) (discussing cases).
23 R. Doc 136 at p. 1.



                                                  6
In the pending motion, Dorsey does not mention his health, but the Court will consider

whether he has health problems that constitute extraordinary and compelling reasons.

Despite Dorsey’s protestations that his medical records reveal he “suffers from seizures

and other underlying issues” that may become life threatening were he to contract

COVID-19,24 Dorsey’s medical records reveal otherwise. Indeed, the review of his medical

records undertaken as part of Dorsey’s request for compassionate release reveals:

        Inmate Dorsey is a 40 year old black male, who is a Medical Care Level 1
        and a Mental Health Care Level L at this time. Inmate Dorsey no history of
        chronic illness and is not in treatment for any illnesses at this time. There is
        no mention of him having a seizure disorder in his medical records. Inmate
        Dorsey has not been prescribed any medications.25

The report concluded: “Inmate Dorsey has no other medical condition that we are aware

of and the Health Services Department has no medical concerns for inmate Dorsey at this

time.”26 Moreover, Dorsey is vaccinated; he has received both doses of the Pfizer vaccine

from the BOP.27 Dorsey has not established that extraordinary and compelling reasons

warrant a reduction in his sentence.

III.    Section 3553(a) factors weigh against reducing Dorsey’s sentence.

        Even assuming Dorsey has shown his health conditions amid the current COVID-

19 pandemic are “extraordinary and compelling” circumstances warranting a reduction

in his sentence, he is not entitled to relief under § 3582 because he is a danger to the

community and the § 3553(a) factors weigh heavily against his release. Section 3582

requires the Court to consider the sentencing factors set forth in 18 U.S.C. § 3553(a).



24 R. Doc. 142-2.
25 R. Doc. 142-3.
26 Id.
27 R. Doc. 143-2.



                                               7
Likewise, the policy statement regarding compassionate release requires a defendant’s

sentence may be reduced only if “the defendant is not a danger to the safety of any other

person or to the community, as provided in 18 U.S.C. § 3142(g),” and the Court’s

determination is in line with “the factors set forth in 18 U.S.C. § 3553(a).”28

          The Court discusses the relevant factors under 18 U.S.C. § 3142(g) and 18 U.S.C. §

3553(a) simultaneously due to their similarity. Section 3142(g) sets out the factors courts

must consider in deciding whether to release a defendant pending trial. The factors

regarding a petitioner’s danger to the community include “the nature and circumstances

of the offense charged;” “the history and characteristics of the person,” including “the

person's character, physical and mental condition, family ties, . . . community ties, past

conduct, history relating to drug or alcohol abuse, [and] criminal history;” and “the nature

and seriousness of the danger to any person or the community that would be posed by the

person's release.”29 Similarly, § 3553(a), which sets forth the factors to consider in initially

imposing a sentence, requires the Court to consider:

          (1) the nature and circumstances of the offense and the history and
          characteristics of the defendant; [and]

          (2) the need for the sentence imposed—

                  (A) to reflect the seriousness of the offense, to promote respect for
                  the law, and to provide just punishment for the offense;

                  (B) to afford adequate deterrence to criminal conduct;

                  (C) to protect the public from further crimes of the defendant; and




28   U.S. SENTENCING GUIDELINES MANUAL § 1B1.13(2) & cmt. n.1 (U.S. SENTENCING COMM’N 2018).
29   18 U.S.C. § 3142(g).

                                                   8
                (D) to provide the defendant with needed educational or vocational
                training, medical care, or other correctional treatment in the most
                effective manner[.]30

        Having considered all of the relevant factors under § 3142(g) and § 3553(a), and

having weighed the totality of the relevant circumstances, the Court finds the factors

weigh against reducing Dorsey’s sentence. The nature and circumstances of the offense

and the history and characteristics of the defendant weigh heavily in the Court’s decision.

Dorsey was charged with and pleaded guilty to a three-count indictment with two counts

of being a felon in possession of a firearm and one count of conspiring to obstruct justice.31

These are violent crimes, and their violent nature is underscored by the underlying facts.

Dorsey was arrested when the vehicle he was in was detained by police officers, who

noticed a firearm under the front console. After removing the three suspects – including

Dorsey – from the vehicle, the officers performed a search and discovered two more

handguns and a bottle of prescription pills in a Tylenol bottle. The officers learned that

the vehicle had been reported stolen as well as one of the handguns. The suspects were

arrested for drug and firearm offenses. From jail, Dorsey and one of his co-suspects

engaged in a repeated pattern of recorded telephone calls to ultimately blame possession

of the handguns on the third suspect.32 “The combination of drugs and guns constitutes a

very serious danger to the community.”33 The presence of guns and drugs at the scene of

Dorsey’s arrest, along with his conspiring to obstruct justice, weigh against



30 18 U.S.C. § 3553(a).
31 R. Docs. 1, 25.
32 The background facts are included in the Factual Basis from Dorsey’s sentencing. R. Doc. 27.
33 United States v. Mosqueda, No. CR 16-233, 2017 WL 5157847, at *4 (W.D. Pa. Nov. 7, 2017); see United

States v. Strong, 775 F.2d 504, 506-07 (3d Cir. 1985) (noting that in the Bail Reform Act, Congress equated
drug trafficking with danger to the community).

                                                    9
compassionate release. The Court notes that, based on the presentence report, Dorsey had

a base offense level of 20, with a total offense level of 3234 and a criminal history category

of IV.35 This resulted in a guideline sentence of 168-210 months.36 The trial court judge

sentenced Dorsey to 168 months imprisonment, a sentence at the lowest end of the

guideline range.37 A reduction of his sentence would not reflect the seriousness of his

offenses, promote respect for the law, provide just punishment for his offense, or afford

adequate deterrence to criminal conduct. Accordingly, the § 3553(a) factors weigh against

reducing Dorsey’s sentence.

        Dorsey argues he has been rehabilitated and is no longer the same person who

committed these offenses.38 His prison record belies such an argument. His BOP

disciplinary record reveals that he has write-ups for possessing drugs/alcohol in 2021,

possessing a hazardous tool in 2021 and 2020, using suboxone in 2020 and 2019, testing

positive for Buprenorphine in 2019, refusing a work assignment in 2019, possessing

narcotics in 2017, phone abuse in 2017, possessing an unauthorized item in 2017, and

possessing a dangerous weapon in 2014.39 Dorsey’s violations inside the Bureau of

Prisons appear to be similar to his conduct which led to his arrest - possession of illegal

substances and dangerous weapons. In any event, rehabilitation alone is not considered

an extraordinary and compelling reason justifying a sentence reduction.40



34 Additional points were added: Plus two (possession of at least four firearms), plus two (two firearms

were stolen), plus two (possession of a firearm in connection with another felony), plus two (leadership),
and plus two (obstruction of justice).
35 R. Doc. 45 (sealed).
36 Id.
37 R. Doc. 49.
38 R. Doc. 140-1.
39 R. Doc. 142-5.
40 28 U.S.C § 994(t) .



                                                   10
           Dorsey has the burden to show he qualifies for compassionate release.41 Based on

the facts before it, Dorsey has not presented compelling and extraordinary reasons for his

compassionate release.

                                       CONCLUSION

           Dorsey’s motion requesting compassionate release pursuant to 18 U.S.C. §

3582(c)(1)(A) is DENIED.

           New Orleans, Louisiana, this 24th day of June, 2021.


                                            _______ _____________ __________
                                                     SUSIE MORGAN
                                              UNITED STATES DISTRICT JUDGE




41   See fn. 19.

                                              11
